DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 August 2021 and 17 March 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US 2020/0298581 – which corresponds to EP 3711958, cited in the IDS.)
Regarding claim 1,
	Hara discloses a liquid circulation device, comprising: 
a liquid chamber [32 in fig. 3] configured to store a liquid [ink ‘I’ in fig. 3] to be supplied to a liquid discharge head [20 in fig. 3; paragraphs 0021 and 0025]; 
a pipeline [31a in fig. 3] through which the liquid is circulated between the liquid chamber and the liquid discharge head [paragraphs 0021 and 0025]; 
a heater [34 in fig. 3] configured to heat the liquid in the pipeline [paragraph 0028]; 
a first temperature sensor [38 in fig. 3] to measure a temperature of the heater [paragraph 0028]; 
a second temperature sensor [26a in fig. 3] to measure a temperature of the liquid in the pipeline [paragraph 0019]; and 
a controller [13 / 13a in fig. 3] configured to: 
control the heater based on the temperature of the liquid as measured by the second temperature sensor [paragraphs 0050 and 0063-0064], and 
monitor a change in the temperature of the heater over time as measured by the first temperature sensor and turn off the heater when the change satisfies a predetermined stop condition [paragraph 0064.]

Regarding claim 2,
	Hara further discloses wherein the controller is further configured to: 
monitor a rate of change in the temperature of the heater per unit time, and 
turn off the heater when the rate of change exceeds a first threshold value [paragraph 0064.]

Regarding claim 4,
	Hara further discloses wherein the controller sets the first threshold value based on a flow rate of the liquid in the pipeline [paragraphs 0064-0070; the ink temperature is controlled so that it reaches a target (threshold) temperature as the ink passes through the nozzles.]

Regarding claim 8,
	Hara further discloses wherein the pipeline includes a first portion [section between tank 32 and inlet port 35c] on which the heater and the first temperature sensor are disposed and a second portion [section between outlet port 35d and supply port 20a] on which the second temperature sensor is disposed [as seen in fig. 3.]

Regarding claim 9,
Hara further discloses wherein the liquid is supplied from the liquid chamber to the liquid discharge head through the second portion [as seen in fig. 3; after passing through the first portion.]

Regarding claim 10,
	Hara further discloses wherein the liquid is ink [‘I’ in fig. 3; paragraph 0015.]

Regarding claim 11,
	Hara discloses a liquid discharge apparatus, comprising: 
a liquid discharge head [20 in fig. 3] configured to discharge a liquid [ink ‘I’ in fig. 3; paragraph 0015]; 
a liquid chamber [32 in fig. 3] configured to store liquid to be supplied to the liquid discharge head [paragraphs 0021 and 0025]; 
a pipeline [31a in fig. 3] through which the liquid is circulated between the liquid chamber and the liquid discharge head [paragraphs 0021 and 0025]; 
a heater [34 in fig. 3] configured to heat the liquid in the pipeline [paragraph 0028]; 
a first temperature sensor [38 in fig. 3] to measure a temperature of the heater [paragraph 0028]; 
a second temperature sensor [26a in fig. 3] to measure a temperature of the liquid in the pipeline [paragraph 0019]; and 
a controller [13 / 13a in fig. 3] configured to: 
control the heater based on the temperature of the liquid as measured by the second temperature sensor [paragraphs 0050 and 0063-0064], and 
monitor a change in the temperature of the heater over time as measured by the first temperature sensor and turn off the heater when the change satisfies a predetermined stop condition [paragraph 0064.]

Regarding claim 12,
	Hara further discloses wherein the controller is further configured to: 
monitor a rate of change in the temperature of the heater per unit time [paragraph 0064], and 
turn off the heater when the rate of change exceeds a first threshold value [paragraph 0064.]
	
Regarding claim 14,
	Hara further discloses wherein the controller sets the first threshold value based on a flow rate of the liquid in the pipeline [paragraphs 0064-0070; the ink temperature is controlled so that it reaches a target (threshold) temperature as the ink passes through the nozzles.]

Regarding claim 18,
	Hara further discloses wherein the pipeline includes a first portion [section between tank 32 and inlet port 35c] on which the heater and the first temperature sensor are disposed and a second portion [section between outlet port 35d and supply port 20a] on which the second temperature sensor is disposed [as seen in fig. 3.]

Regarding claim 19,
Hara further discloses wherein the liquid is supplied from the liquid chamber to the liquid discharge head through the second portion [as seen in fig. 3; after passing through the first portion.]

Regarding claim 20,
The steps of this method claims are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Claims 1, 5-7, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2020/0114644 – corresponding to EP 3636441, cited on the IDS.)
Regarding claim 1, 
	Sato discloses a liquid circulation device, comprising: 
a liquid chamber [11 in fig. 2] configured to store a liquid [ink 90 in fig. 2] to be supplied to a liquid discharge head [12 in fig. 2; paragraphs 0013-0016]; 
a pipeline [21/31 in fig. 2] through which the liquid is circulated between the liquid chamber and the liquid discharge head [paragraphs 0018-0023]; 
a heater [36 in fig. 2] configured to heat the liquid in the pipeline [paragraph 0029]; 
a first temperature sensor [38 in fig. 2] to measure a temperature of the heater [paragraph 0031]; 
a second temperature sensor [37 in fig. 2] to measure a temperature of the liquid in the pipeline [paragraph 0030]; and 
a controller [15 in fig. 3] configured to: 
control the heater based on the temperature of the liquid as measured by the second temperature sensor [paragraphs 0040-0050], and 
monitor a change in the temperature of the heater over time as measured by the first temperature sensor and turn off the heater when the change satisfies a predetermined stop condition [paragraphs 0040-0050.]
	
Regarding claim 5,
	Sato further discloses the liquid circulation device further comprising: 
a memory [16 in fig. 3], wherein the controller is further configured to: 
store, in the memory, history data for the temperature of the heater as measured by the first temperature sensor, and 
monitor the change in the temperature of the heater by referring to the history data in the memory [paragraph 0055.]
Regarding claim 6,
	Sato further discloses wherein the controller is further configured to: 
calculate the change in the temperature of the heater over time using the history data [paragraph 0055], and 
determine that the predetermined stop condition is satisfied when the change in the temperature of the heater exceeds a second threshold value a predetermined number of times within a particular time period [paragraphs 0055, since the threshold/target value may be rewritable/changed.]

Regarding claim 7,
	Sato further discloses wherein the controller is further configured to: 
set the second threshold value based on the history data [paragraph 0055.]

Regarding claim 11,
	Sato discloses a liquid discharge apparatus, comprising: 
a liquid discharge head [12 in fig. 2] configured to discharge a liquid [ink 90 in fig. 2; paragraphs 0013-0016]; 
a liquid chamber [11 in fig. 2] configured to store liquid to be supplied to the liquid discharge head [paragraphs 0013-0016]; 
a pipeline [21/31 in fig. 2] through which the liquid is circulated between the liquid chamber and the liquid discharge head [paragraphs 0018-0023]; 
a heater [36 in fig. 2] configured to heat the liquid in the pipeline [paragraph 0029]; 
a first temperature sensor [38 in fig. 2] to measure a temperature of the heater [paragraph 0031]; 
a second temperature sensor [37 in fig. 2] to measure a temperature of the liquid in the pipeline [paragraph 0030]; and 
a controller [15 in fig. 3] configured to: 
control the heater based on the temperature of the liquid as measured by the second temperature sensor [paragraphs 0040-0050], and 
monitor a change in the temperature of the heater over time as measured by the first temperature sensor and turn off the heater when the change satisfies a predetermined stop condition [paragraphs 0040-0050.]
	
Regarding claim 15,
	Sato further discloses the liquid discharge apparatus further comprising: 
a memory [16 in fig. 3], wherein 
the controller is further configured to: 
store, in the memory, history data for the temperature of the heater as measured by the first temperature sensor, and 
monitor the change in the temperature of the heater by referring to the history data in the memory [paragraph 0055.]

Regarding claim 16,
	Sato further discloses wherein the controller is further configured to: 
calculate the change in the temperature of the heater over time using the history data [paragraph 0055], and 
determine that the predetermined stop condition is satisfied when the change in the temperature of the heater exceeds a second threshold value a predetermined number of times within a particular time period [paragraphs 0055, since the threshold/target value may be rewritable/changed.]

Regarding claim 17,
	Sato further discloses wherein the controller is further configured to: 
set the second threshold value based on the history data [paragraph 0055.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Nakamura (US 2009/0256870.)
Regarding claims 3 and 13,
	Hara discloses the claimed limitations as set forth above but fails to expressly disclose wherein the controller sets the first threshold value based on an environmental temperature.
However, Nakamura teaches a printing apparatus that includes an ink circulation route including a heater for heating the ink, and a controller to control the ink temperature based on a reference temperature, highlighting the importance of a relationship between an ambient temperature and said reference temperature [paragraphs 0012, 0066-0067, and 0073-0074; claim 4.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hara invention to include means for setting a first threshold value based on an environmental temperature as taught by Nakamura for the purpose of providing a printing apparatus capable of heating and cooling ink, in which the heating efficiency can be improved [paragraph 0007.]

Communication with the USPTO
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853